Citation Nr: 1609432	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-13 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected diabetes mellitus. 

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected diabetes mellitus.


REPRESENTATION

The Veteran is represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from October 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and June 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part denied service connection for bilateral peripheral neuropathy of the upper and lower extremities, hypertension, and erectile dysfunction.  

The Veteran testified in January 2016 at a Videoconference hearing in Seattle, Washington, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of that hearing is associated with the claims file.  

The issue of service connection for a vision disability has been raised by the record at the January 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  	 38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for hypertension and bilateral peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of erectile dysfunction.  

2.  The erectile dysfunction is causally related to the service-connected diabetes mellitus.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for erectile dysfunction, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for erectile dysfunction and remanding the remaining issues on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required at this time.

Service Connection for Erectile Dysfunction 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As erectile dysfunction is not a "chronic disease" under 38 C.F.R. § 3.309(a), presumptive service connection based on "chronic" in-service symptoms and "continuity of symptomatology" after service does not apply.  

A lay person is competent to report on the onset and reoccurrence of current symptomatology, such as erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 	 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  

The Veteran generally contends that the erectile dysfunction is secondary to the service-connected diabetes mellitus.  The Veteran stated that, immediately after he was diagnosed with diabetes and began treatment, the erectile dysfunction began.  See January 2016 Board hearing.  

First, the Board finds that the evidence is at least in equipoise regarding whether the Veteran has erectile dysfunction.  As discussed above, the Veteran reported symptoms of erectile dysfunction, which is something capable of lay observation.  However, in the May 2011 addendum opinion to the November 2010 VA examination and opinion, the VA examiner stated that the Veteran does not have a diagnosis of erectile dysfunction.  Nonetheless, both the September 2014 and May 2015 VA examinations diagnosed erectile dysfunction.  Resolving reasonable doubt on this question, the Board finds that the Veteran has current erectile dysfunction.  

Next, the Board finds that the weight of the evidence is at least in equipoise regarding whether the erectile dysfunction is related to the service-connected diabetes mellitus.  In May 2011, the Veteran provided a statement from a treating nurse practitioner, who stated the diabetes diagnosis could be related to the erectile dysfunction.  Furthermore, in September 2014, the Veteran was afforded VA examination regarding the service-connected prostate cancer.  At that time, the VA examiner opined that the erectile dysfunction was not related to the prostate cancer but was at least as likely as not related to the diabetes mellitus.  There is no opinion to the contrary of record.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the erectile dysfunction is related to the service-connected diabetes mellitus; thus, the criteria for service connection for erectile dysfunction secondary 
to the diabetes mellitus have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a secondary basis, all other theories of service connection have been rendered moot.  38 U.S.C.A. § 7104 (West 2014). 


ORDER

Service connection for erectile dysfunction as secondary to diabetes mellitus is granted.  


REMAND

Service Connection for Hypertension and 
Peripheral Neuropathy of the Upper and Lower Extremities 

Regarding hypertension, at the November 2010 VA examination, the VA examiner opined that the hypertension was not caused by or aggravated by the service-connected diabetes because the hypertension was diagnosed at the same time as the diabetes and the Veteran does not have renal dysfunction secondary to the diabetes that could cause or aggravate hypertension; however, review of the Veteran's private treatment records reveals an October 2008 diagnosis of diabetes, uncontrolled, with renal manifestations.  Additionally, at the January 2016 Board hearing, the Veteran testified that symptoms of diabetes were present for many years before he sought treatment and was diagnosed.  

Regarding the peripheral neuropathy, the November 2010 VA examination did not diagnose any neurological or "other" complications of diabetes, and no etiological opinion was provided; however, review of VA treatment records shows complaints 
of bilateral numbness and tingling of the lower extremities and a June 2013 assessment of peripheral neuropathy.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

Accordingly, the issues of service connection for hypertension and bilateral peripheral neuropathy of the upper and lower extremities are REMANDED for the following action:

1.  Schedule a VA examination for peripheral nerves and hypertension to obtain an opinion as to the nature and etiology of the claimed bilateral peripheral neuropathy of the upper and lower extremities and hypertension.  The claims file should be provided to the VA examiner.  The examiner should diagnose any peripheral neuropathy of the extremities (upper and lower), and note if there is any renal complications related to diabetes.  The examiner should offer the following opinions with supporting rationale: 

Is it at least as likely as not (50 percent probability or greater) that any diagnosed peripheral neuropathy of the upper or lower extremities is caused by the service-connected diabetes mellitus?  


Is it at least as likely as not (50 percent probability or greater) that any diagnosed peripheral neuropathy of the upper or lower extremities worsened in severity beyond a normal progression (were aggravated by) the service-connected diabetes mellitus?

Is it at least as likely as not (50 percent probability or greater) that the hypertension is caused by the service-connected diabetes?  

Is it at least as likely as not (50 percent probability or greater) that the hypertension worsened in severity beyond a normal progression (were aggravated by) the service-connected diabetes?  

The examiner should discuss the Veteran's statements that he experienced symptoms of diabetes prior to the diagnoses of diabetes and hypertension, as well as the October 2008 note in the L.M. private treatment records assessing uncontrolled diabetes with renal manifestations.  

2.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


